            Case 1:19-cv-01124-WJ-KK Document 28 Filed 03/12/20 Page 1 of 3



    US District Court for the District of New Mexico                        UNITED STATES DISTRICT
                                                                             ALBUQU [llQU[:, t J EW iIEXICO
    333 Lomas Blvd, Suite 270
    Albuquerque,     NM   87102                                                       MAR   122020 &,
                                                                                                          I

                                                                                ffiTCTEELL N. E|#=EN'
    David H. Hanson, Plaintiff                                           FOR COURfil.€U€ OITY
     v
    Forrest Fenn, Defendant
    Brian Erskine, Defendant

                           Motion to dismiss'Notice of Voluntary Dismissal of Case"


,        Comes now the Plaintiff, pro se, before this Honorable Court and requests the Court dismiss the

'Notice of Voluntary Dismissal of Case" and give Plaintiff30 days to respond to any motion or filings
in this action for the following reasons:
         1. Plaintiff received notices from this Court saying there has been "Activity in this Case", and;
         2. Plaintiffis not registered to receive pleadings by electronic   means, and;

         3. Plaintiffhas not received US Mail or other service of some "Activity in this Case".
         4. Plaintiffhas   been prejudiced by not having all facts relative to any actions of this Honorable

                 Court or processes prepared by Defendant(s) as part of this action. Therefore;
Plaintiffprays this Honorable Court to issue a decision in his favor of his motion and allow 30 days to
         make answer to any motions or filings in this case, to wit;


                                                   MOTION
         Plaintiff   prays this Honorable Court dismiss the'T.{otice of Voluntary Dismissal of Case", and:

         Direct all filings not previously and properly served on Plaintiffbe so served , and:
         Allow Plaintiff30 days to review and answer any pleadings by Defendant or Intervenor prior to
                making answer to this Honorable
                rfully submitted and signed on this
                                                     "Wi
                                                      ltaay       of March, 2020.



                H. Hanson, Plaintiff
         2077 Windham Way
         Colorado Springs, CO 80906
          Case 1:19-cv-01124-WJ-KK Document 28 Filed 03/12/20 Page 2 of 3


PageZ, "Motion to dismiss "Notice of Voluntary Dismissal of Case"" l9-cv-01124-wJ-KK


                                        Affrdavit   of Mailing
       The Plaintiffdoes hereby certiff he placed a true and complete copy of this "Motion to dismiss
'Notice of Voluntary Dismissal of Case"" in the US mail with proper postage affrxed   onthis*day
of March,2020to:


       Karl Sommer,
       Attorney for the Defendant
       125 LincolnAve, Suite 221,

       Santa Fe,   NM 87501


       Brian J. Erskine, lntervenor
       1338 Sabatina Street
       Prescott,   AZ 86301



David H. Hanson
Case 1:19-cv-01124-WJ-KK Document 28 Filed 03/12/20 Page 3 of 3

                                                                                         (\u
                                                                          dc
                                                                     $ ,{d                                                   i
                                                                                                                  r(    s
                                                                      $,${                             Y
                                                                                                                  0{
                                                                                                                  \=
                                                                                                                  N.€

                                                                     YB3 ;N3
                                  t-J
                                  ria          .:.

                                  i;:i
                                                                     dRa Ni
                                           ri;,
                                  t*-F

                                  Llt                                                                        \=


                                                                     t \D+
                                  Lii,    '.:.j
                                          ,.'.:
                                  .irrl
                                  #
                                  tri
                                          ;,

                                          ,-,,
                                          lli
                                               ;i


                                                                      \ah s=
                                                                         tr
                                  i.q
                                   '
                                          ,;;
                                     '    '1.;:
                                                                                                       f,a
                                          ,ll:
                                                                                                        \-
                                                                                                        \h



                                                                                                        el-;
                                                                                                  $     Ji
                                                                         ar i\                         $A
                                                                                                       Y


                                                                         \x$ tI                       -{
                                                                                                      \-r              i:'


                                                                                                                       f1,
                                                                                                                       nr

                                                                                                                   4'I


                                  N                         'd-ooo
                                                                                <E.i\.
                                                                                6.i
                                                                                u\
                                                                                        1                          ttf


                                                                                                                   ;lfil
                                 ,,$                 '
                                                         o;;
                                                             20
                                                             o<2 *IJ,I    o-
                                                                                 E;
                                                                                 j



                                  :$                                             rIg:4,
                                                               '--2
                                                           T?g            'e.
                                                         tlf$3t gt*-      cs       icl$l
                                                                                  q,cE
                                                                          6A
                                   s                     E,'# vP-
                                                           ?Yq
                                                             o
                                                             OE            i          -uJ
                                                                                     -J,,E
                                                                                      "rr,.,,()
                                                         rilI g
                                                         irJs   tD- )n

                              G$
                              -€"\ \                      UII.EE
                                                            LS
                                                                      zo
                                                                     TA
                                                               gq!tq = V
                                                                               %--v

                                                              &Ftsr                      2
                               0{i}                                 et
                                                                    IB


                               (54                                  a



                              $r*
                              6&,)
